         Case 3:16-cv-30008-NMG Document 158-3 Filed 02/08/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



* * * * * * * * * * * * * * * * * * *
                                              *
          LEE HUTCHINS, SR.                   *
               Plaintiff                      *
                                              *       Civil NO. 16Cv-30008-NMG
                      v.                      *
                                              *
         DANIEL McKAY, et. al.                *
* * * * * * * * * * * * * * * * * *
                           AFFIDAVIT OF HECTOR PINEIRO, ESQ.

Under oath, I state the following:


1.     My name is Hector E. Pineiro. I am a member in good standing of the Massachusetts
       state and federal bar. I practice from my office located at 807 Main Street, Worcester,
       Massachusetts. I am also admitted and practice in the United States Middle District of
       Pennsylvania, U.S. District Court for the District of Puerto Rico, United States Federal
       District Court District of Vermont and in the past I have been admitted to practice law in
       other state courts including the Mississippi Supreme Court (De Soto County Circuit
       Court) (pro-hac-vice) and the Philadelphia Court of Common Pleas.

2.     While my legal practice is diverse, I dedicate a considerable portion of my practice to
       litigating federal civil rights cases both in our state court and in the Massachusetts
       Federal District Court. I have litigated these cases in all of our judicial districts, i.e.
       Eastern, Central and Western District and also in the First Circuit Court of Appeals.

3.     I am acquainted with Attorneys David P. Hoose and Luke Ryan, and am aware of their
       reputation and experience in the area of civil rights litigation.

4.     I have also worked with Attorney Ryan in bar related activities. I worked with Attorney
       Ryan while serving at the MBA Civil Litigation Section for a number of years. On June
       8, 2015 attorney Ryan assisted iiie in putting together a pi;ogram in the United States
       Federal District Court - Western Division, entitled "Litigating Civil Rights Cases under
       Section 1983" that included a number of speakers including Judge Ponsor, Mastroianni
       and United States Magistrate Judge Katherine Robertson and other prominent civil rights
       practitioners such as Howard Friedman, Nancy Frankel-Pelletier and Luke Ryan and
       attorney Paul Klehm.




                                                  1
      Case 3:16-cv-30008-NMG Document 158-3 Filed 02/08/19 Page 2 of 2



5.   I am also familiar with many of the pleadings and rulings in Hutchins v. City of
     Springfield, et al. I thought the legal work performed by Attorney Hoose and Ryan in
     Hutchins was excellent.

6.   I am familiar with other civil right cases that Attorney Hoose and Ryan have litigated and
     believe the quality of their work is first class.

7.   Attorney Hoose is requesting a rate of $400 per hour for his time. Attorney Ryan is
     requesting a rate $325 per hour. In my opinion, the requested rates are within range of
     hourly rates for experienced attorneys representing clients in a federal civil rights case.




                                            Hector E. Pineiro




                                               2
